Citation Nr: 0118990	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-12 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1971 and from August 1977 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The veteran's case was transferred to the Board in June 2001.  
Since that time, additional evidence in the form of a 
statement from the Clinical Coordinator of the post traumatic 
stress disorder (PTSD) Treatment Program at the Spokane VA 
Medical Center has been received.  In this regard, the Board 
notes that relevant regulations provide that pertinent 
evidence which is accepted by the Board under the provisions 
of 38 C.F.R. § 20.1304 (2000) must be referred to the agency 
of original jurisdiction for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant, or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304(c).  Review of 
the claims file does not show that the appellant has waived 
his procedural right to have the RO evaluate the additional 
evidence prior to the Board's adjudication of the case.  
However, because the benefit sought on appeal is being 
granted, the Board finds that failure to comply with this 
procedural requirement at this juncture results in no 
prejudice to the veteran.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Service connection is currently in effect for PTSD, 
evaluated as 70 percent disabling.

3.  The veteran's service-connected PTSD is sufficiently 
severe so as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience.



CONCLUSION OF LAW

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. § 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that VA has a 
statutory duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).

Consistent with such duty, the veteran has been afforded a VA 
PTSD examination and an opportunity to provide testimony at a 
personal hearing at the RO.  Moreover, the Board has received 
a July 2001 statement from the Clinical Coordinator at the 
Spokane VA Medical Center (VAMC) PTSD Clinical Team (PCT) 
regarding the veteran's employability.  The VA examination 
report, the veteran's hearing testimony, and the statement 
from the Spokane VAMC PCT contain sufficient information to 
rate the veteran's disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Additionally, it is noted that the veteran has 
not identified any outstanding, relevant evidence which may 
support his claim, despite being given the opportunity to do 
so.  Therefore, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible 
and that VA's duty to assist under the Veterans Claims 
Assistance Act of 2000 has been fully satisfied.

Factual Background:  The veteran filed an application for 
increased compensation based upon unemployability in June 
1999.  He reported that he last worked full time as the 
executive director of an organization identified as C.O.R.D.  
He indicated that he left that job in October 1998 due to 
disability and, thereafter, had had some interviews in his 
search for employment.  The veteran also reported that he was 
employed part time as a janitor.

In December 1999, the RO received VA outpatient treatment 
records dated in 1998. Review of the records reflects that in 
November 1998, the veteran complained of a seven month 
history of not sleeping well.  It is noted that he slept 3-4 
hours per night and woke up multiple times.  The assessment 
was PTSD with sleep disturbance.  These treatment records 
include an Outpatient Initial Mental Health Assessment which 
shows that the veteran's Global Assessment of Functioning 
(GAF) score was designated as 50.  

The Outpatient Initial Mental Health Assessment included in 
these treatment records shows that the veteran's educational 
history includes a masters degree in organizational behavior.  

A February 1999 report of VA PTSD examination reflects that, 
upon discharge from his second period of service in 1986, the 
veteran was rehired by his former employer as an assistant 
plant manager.  However, due to conflicts with management, he 
secured employment as an administrator for an organization 
that helps handicapped people with various issues.  The 
veteran enjoyed this work until 1998, when two things 
occurred and caused his PTSD symptoms to increase in 
severity.  These events were, first, the board members of the 
organization became more involved and began to scrutinize his 
actions and, second, the traveling Vietnam Veterans Memorial 
Wall came to Spokane and he went to visit it with his 
daughters.  The veteran stated that, seeing the wall and 
several of the names of fallen comrades produced an increase 
in the feelings of guilt, agitation, nightmares and intrusive 
thoughts of Vietnam.  As a result, the veteran stated that he 
had an increasingly difficult time dealing with the demands 
of his job, became more argumentative and combative, and 
ultimately less effective.  After six or seven months of 
increasingly poor performance and trouble on the job, the 
veteran was placed on administrative leave and he resigned in 
November 1998.  The veteran stated that ankle impairment had 
prevented him from running, which he missed because running 
helped him to manage his symptoms and improve his mood.  

The February 1999 examination report includes the examiner's 
finding that the veteran's job required quite a bit of 
contact with other people and the public and his conclusion 
that the veteran would probably be unable to tolerate that 
much public contact in job in the future.  The examination 
report further reflects the examiner's finding that the 
veteran's PTSD symptoms had grown worse over the years and 
his observation that, after a four to five year period of 
relatively successful job performance, the veteran's symptoms 
increased to the point where he was no longer able to 
function effectively on that job.  The examiner concluded 
that the veteran's PTSD symptomatology has seriously impaired 
his ability to function both socially and occupationally over 
the last year.  The diagnoses included PTSD.  The veteran's 
GAF score at the time of examination was identified as 48 and 
it was noted that, during the past year, his highest GAF 
score had been 65.

Treatment records from the Vet Center, dated from December 
1998 to May 1999, reflect that the veteran was seeking 
treatment because he recently lost his job and his life was 
in "turmoil."  These records show that the veteran's 
treatment goals were never formed because he did not want to 
talk about difficulties with employment, relationships, or 
spirituality.  However, the records reflect that he referred 
to his perception of "evil" in himself, his feeling distant 
from his wife, being short tempered, and his employment 
difficulties.  

In a September 2000 letter to the RO, the veteran stated that 
he took the janitorial job out of desperation to offset some 
of the loss of his previous income; however, it increased his 
stress and his family and marriage were beginning to really 
suffer from his working.  Thus, he gave up this job in June 
and had not worked since that time.

During his September 2000 hearing at the RO, the veteran 
provided essentially the same information regarding his PTSD 
symptoms and factors which have increased the severity of 
these symptoms as that which he had provided during his VA 
PTSD examination and VA treatment, discussed above.  In 
addition, the veteran testified that he is not bothered by 
work; rather, his PTSD symptoms cause him to be "afraid of 
the association around people."

A March 2001 report of VA PTSD examination reflects that the 
veteran is 50 years old and his medical history was reviewed 
by the examiner.  It is noted that, from 1998 to June 2000, 
the veteran did janitorial work at his wife's place of 
employment.  The veteran reported that he quit this job 
because he was beginning to look at the area that he was 
supposed to clean up and see the mess as somehow personal.  
Specifically, he felt that the mess was created to irritate 
him.  The veteran believed that there were some complaints 
about his performance but, since his wife was one of the 
supervisors, it created an awkward situation both at work and 
at home.  Since resigning his janitorial position, the 
veteran stated that he had sent out some resumes and had had 
a few interviews for management positions.  However, he had 
not received any offers.  

The March 2001 VA examination report includes the examiner's 
comment that the chief barriers to employment for the veteran 
appeared to be his low frustration tolerance, labile emotions 
characterized by angry outbursts, and impaired concentration 
related both to intrusive memories and emotional dyscontrol.  
The examiner concluded that the veteran did not appear to be 
capable of employment in the managerial capacity which he 
formerly achieved.  The examiner noted that the veteran even 
had problems working primarily alone as a janitor.  The 
diagnoses included PTSD, chronic.  The GAF score at the time 
of examination was designated as 45 and the estimated highest 
GAF during the past year was identified as 55.

In July 2001, the Board received a letter from G. Ranlett, 
Ph.D., the Clinical Coordinator at the Spokane VAMC PCT.  Dr. 
Ranlett reported that the veteran had been actively involved 
in the PTSD treatment program since May 2001.  It was noted 
that symptoms of hyperarousal (e.g., outbursts of anger) have 
made it very difficult for the veteran to work effectively 
with others.  It was further noted that the veteran 
experienced horrific nightmares that drove his wife from 
their bed as well as intrusive thoughts and physical 
reactions (sweating and heart pounding) that made it 
impossible for him to concentrate on even the simplest 
household tasks.  Dr. Ranlett concluded that the veteran's 
ability to establish and maintain effective or favorable 
interpersonal relationships with people are severely 
impaired.  He further concluded that, at present, signs and 
symptoms associated with chronic PTSD are of such severity 
and persistence that they render the veteran unable to obtain 
or maintain employment.

Pertinent Law and Regulations:  A total disability evaluation 
may be assigned where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  A claim for a total disability rating based upon 
individual unemployability "presupposes that the rating for 
the [service-connected] condition is less than 100%, and only 
asks for total rating based on individual unemployability 
because of 'subjective' factors that the 'objective' rating 
does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(Court) discussed the meaning of "substantially gainful 
employment."  The court noted the following standard 
announced by the United States Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis:  At the outset of its discussion, the Board notes 
that the veteran is approximately 50 years of age, has a 
masters degree in organizational behavior, he has not worked 
since 1998, and he has disabling non service-connected ankle 
impairment.  However, the law and regulations set forth above 
make it clear that the Board's inquiry is limited to the 
effect that his service-connected disability has on his 
employability.  That is, the service-connected disability, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

In light of the 70 percent evaluation which is assigned for 
the veteran's service connected PTSD, the minimum percentage 
requirements for individual unemployability under 38 C.F.R. § 
4.16(a) are satisfied.  The question remains however, whether 
this disability renders the veteran unable to obtain and 
retain substantially gainful employment.

In this regard, the Board notes that the March 2001 report of 
VA PTSD examination noted that the veteran's disability 
picture is marked by low frustration tolerance, labile 
emotions characterized by angry outbursts, and impaired 
concentration related both to intrusive memories and 
emotional dyscontrol.  The medical evidence and the veteran's 
hearing testimony reflect that his PTSD symptoms became 
notably worse after he lost the ability to engage in long 
distance running.  Moreover, the examiner who performed the 
March 2001 VA PTSD examination concluded that the veteran did 
not appear to be capable of employment in the managerial 
capacity, which he had formerly achieved, and he even had 
problems working primarily alone as a janitor.  Similarly, 
Dr. Ranlett concluded that, at present, signs and symptoms 
associated with chronic PTSD are of such severity and 
persistence that they render the veteran unable to obtain or 
maintain employment.

In view of the foregoing, it is the Board's judgment that, 
when the appellant's case is considered in light of the 
entire evidentiary record, including his hearing testimony, 
recorded education and employment history, and the medical 
evidence relating to his service-connected disability, it is 
apparent that the increased symptoms associated with his PTSD 
are sufficiently severe so as to preclude him from securing 
or following a "substantially gainful occupation" 
consistent with his education and occupational experience.

Accordingly, the Board concludes that the appellant's 
service-connected disability picture is now sufficiently 
profound to render him unemployable.  Resolving the benefit 
of the doubt in his favor, the Board finds that entitlement 
to a total disability rating based on individual 
unemployability is warranted.  38 C.F.R. §§ 3.102, 4.3, 4.16 
(2000); Gilbert, supra.


ORDER

A total disability rating based upon individual 
unemployability due to service-connected disability is 
granted.





		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

